Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/22 has been entered.

Claim Interpretation
Applicant’s special definition of “low temperature” is acknowledged and accepted.  For purposes of examination “low temperature” will be interpreted as: “a temperature in the range of about 1o to about 150oC (From Specification [0021]). 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 17 directed to an invention non-elected without traverse.  Accordingly, claim 17 has been cancelled.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kris Lange on 7/15/22.
The application has been amended as follows: 

IN THE CLAIMS:
Claims 5, 6, 13, and 14 have been cancelled. 


Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: 
By Amendment on 4/27/22 Claims 1 and 9 now requires wherein application of the (liquid oxide) material is as an ink within a three-dimensional printing process, wherein the ink has a viscosity in the range of 106 (Pa*s) to about 102 (Pa*s).  From Applicant’s arguments as supported by the original disclosure, the fumed nanoparticles within this range of ink viscosity allow the extruded ink to be self-supporting as required by 3D printing.  None the cited prior art teaches a formulation as claimed as an ink applied by a 3D printing process, nor do they teach the requisite viscosity range.  Therefore the amendment has overcome the previous rejection of record.  
After further search and consideration no further more apt prior art was observed to adequately teach the claimed formulation of dissolved fumed nanoparticles in a liquid hydrate of a silicate of aluminate / oxide precursor applied as an ink within a 3DP process within the viscosity range, allowing the extruded ink to be self-supporting, and curing at low temperature to evolve gaseous water and leave structural silicate glass within the full scope of the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712